DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 07/05/2022 have been entered. Applicant amendments overcomes each and every one of the 112(b) rejections set forth in the Office Action mailed 04/05/2022. The 112(b) rejections are withdrawn. Applicant has cancelled claim 9, the 112(d) rejection set forth in the Office Action mailed 04/05/2022 is withdrawn. 

Status of Claims
	Claims 1-8 and 10-19 remain pending in the application, with claims 1-8 and 10-11 being examined and claims 12-19 being withdrawn pursuant to the election filed 02/28/2022. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by translated Engel (DE-102010011838-A1).
Regarding claim 1, Engel teaches a mind-altering substance testing unit (portable device 10) ([0103], Figure 1) including: 
a display module (touch screen 14) for displaying an indication of a mind-altering substance ([0103], Figure 1); 
a sensor module (housing 12) for releasably fastening to the display module (touch screen 14) and including a sensor (optical sensor) for sensing the mind-altering substance ([0081], [0103], Figure 1); and
	The housing 12 is substantially cuboid where the touch screen is provided on the housing for displaying and/or entering information, as such it is understood that the housing 12 (sensor module) releasably fastens to the touch screen 14 (display module). Further, it is understood that the housing 12 can be released from the touch screen such as when disassembling the portable device. It is stated by [0020] that the optical means can be a camera, where the camera reads the results of a test cassette. [0060] further states that the invention can be used in multiple drug testing such as amphetamine, barbiturates, benzodiazepines, cocaine, marijuana, methadone, methamphetamine, and several others which are all understood to be mind-altering substances. 
a sample cartridge (test cassette 20) for receiving a sample, the sample being a saliva sample, and for releasably fastening to the sensor module (12) in use so that the sensor module (12) can sense the mind-altering substance ([0103], Figure 1).
	[0011] states that the housing has a slot-shaped and/or shaft-shaped test cassette opening, via which the test cassette is at least partially inserted into the housing. [0072] states that the sample can be saliva. 
Regarding claim 2, Engel further teaches a swab (sample collector 40) including the sample and for fastening to the cartridge (20) ([0116], Figure 3).
[0116] states that sample collector 40 has a first handling end 42 and second end 44 on which is a sponge-like element 46 for receiving and storing a sample of a body fluid. [0067] states that there are means for detachably connecting the sample collector, which are located in the attachment on the test strip housing, which may be a thread, bayonet lock, click or plug-in connection and interact with corresponding means for detachably connecting the sample collector. [0011] states that the test cassette has at least one test strip with reagents for determining the presence and/or amount of one or more analytes in the sample, as well as a test strip housing that at least partially surrounds the test strip, where the test strip housing has a sample feed opening “… with an attachment provided above the at least one sample supply opening on the test strip housing with internal means for detachably connecting the sample collector to the test strip housing.” It is further seen in Figure 2 that the test cassette 20 (sample cartridge) has two components 21 and 21’ and two test strips 22 and 22’, where there is an internal thread 35 ([0109], [0111]). Further, [0117] states that the second end 44 of sample holder 40 (swab) is screwed into the thread 35. 
Regarding claim 3, Engel further teaches wherein the mind-altering substance is a drug, and the sensor for sensing the mind-altering substance includes a lateral flow sensor. 
It is stated by [0060] of Engel that the device according to the invention can be used to test various drugs. 
Further, it is understood from claim 1 supra that the sensor is an optical sensor. It is understood that the optical sensor will be able to view the test strip section that is on the test cassette (cartridge) and will show the results of the test strips ([0024]). As such, the optical sensor is a lateral flow sensor as it is capable of detecting lateral flow. [0038] states that the optical sensor may be a camera or photo chamber that can take a photo of the test strip. 
Regarding claim 4, Engel further teaches wherein the cartridge (20) is disposable.
It is understood that the test cassette 20 (cartridge) of Engel is capable of being disposed after use. 
Regarding claim 5, Engel further teaches wherein the cartridge (20) includes an electronic memory (chip 28) for storing information ([0110], Figure 2).
[0110] states that the component 21 has chip 28 in the region of the first end 26, and as seen in Figure 2 it is understood that the chip 28 is a part of the test cassette 20 (cartridge). [0119] states that the test results can be stored on the chip 28, where the chip 28 can also store data such as data of the person to be tested, time and date the test was carried out, and the person performing the test. 
Regarding claim 6, Engel teaches the mind-altering substance detecting unit as claimed in claim 5. Engel further teaches wherein the information relates to the age of the cartridge or batch parameters of the cartridge.
[0055] recites “Here, a ‘chip for storing data and information’ is understood to mean any customary integrated circuit attached to or in the test housing, which circuit contains hardware logic, a memory, and/or a microprocessor.” It is further stated by [0119] that the chip 28 can store data such as the time and date the test was carried out, which is an indication of cartridge age. 
Regarding claim 10, Engel further teaches wherein the unit is hand-held.
[0022] states that the device is held in one hand and operated with the other. 
Regarding claim 11, Engel further teaches wherein the sensor (optical sensor) is wholly enclosed within the sensor module (12).
[0011] recites “… optical sensor means in the housing for reading the test…” with [0023] further reciting “… the optical sensor means will be present in the housing: the optical sensor means are preferably located directly opposite or above that of the receptacle, i.e. above the inserted cassette at the top of the portable device…” 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is alternatively rejected and claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Engel (DE-102010011838-A1), and in view of Pagels (WO-2015/047904-A1).
	Regarding claim 6, Engel teaches the mind-altering substance testing unit as claimed in claim 5. If it is determined that Engel does not teach wherein the information relates to the age of the cartridge or batch parameters of the cartridge, in the analogous art of systems and methods for diagnostic testing involving a computing device, Pagels teaches a system with a computing device, an analyzer, and one or more sample cartridges (Pagels; [0001], [0030]). 
	Specifically, Pagels teaches where a sample cartridge 150 can comprise embedded software or firmware that functions as a signature for a particular sample cartridge 150, and can provide the portable multifunctional device 101 with identifying information about the sample cartridge 150 such as lot number, sample type, etc. (Pagels; [0064]). 
	It would have been obvious to one skilled in the art to modify the chip on the cassette of Engel to include information such as lot number or sample type as taught by Pagels because Pagels teaches that the software acts as a signature for the particular sample cartridge (Pagels; [0064]). 
Regarding claim 7, Engel teaches the mind-altering substance testing unit as claimed in claim 5. Engel does not teach wherein the sensor module compensates sensing in accordance with the stored information for improved accuracy.
In the analogous art of systems and methods for diagnostic testing involving a computing device, Pagels teaches a system with a computing device, an analyzer, and one or more sample cartridges (Pagels; [0001], [0030]). 
	Specifically, Pagels teaches where a sample cartridge 150 can comprise embedded software or firmware, where the software of the sample cartridge 150 “… may also signal and/or trigger certain events within the PMD 101 and/or the analyzer 130.”, which is understood to compensate sensing in accordance with the stored information for improved accuracy, as multiple different diagnostic tests can be conducted by the same analyzer (Pagels; [0029], [0064]). It is understood that the analyzer 130 is a sensor module, as the analyzer 130 runs a large range of diagnostic tests (Pagels; [0030]). 
	It would have been obvious to one skilled in the art to modify the chip on the cassette of Engel to include the software or firmware that can signal and/or trigger certain events in the analyzer as taught by Pagels because Pagels teaches that the embedded software/firmware can function as a signature for the particular sample cartridge (Pagels; [0064]). 

Claims 1, 4-11 are alternatively rejected and claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (WO-2011/143693-A1) in view of Meka (US-2007/0173731-A1). 
Regarding claim 1, Braun teaches a mind-altering substance testing unit (random breath test (RBT) unit 2) (page 7 line 26) including: 
a display module (display module 4) for displaying an indication of a mind-altering substance (page 7 lines 27-28, Figure 2); 
a sensor module (sensor module 6) for releasably fastening to the display module (4) and including a sensor (BAC sensor) for sensing the mind-altering substance (page 7 lines 29-31, Figure 2); and
a sample cartridge for receiving a sample, the sample being a saliva sample, and for releasably fastening to the sensor module in use so that the sensor module can sense the mind-altering substance. 
It is understood that Braun teaches a mouthpiece attachment point and inlet 12 in which a breath sample can be provided (page 8 lines 13-14). However, Braun doesn’t explicitly teach a mouthpiece that connects to the mouthpiece attachment point. 
In the analogous art of systems for collecting exhaled breath samples, Meka teaches an instrument that measures breath and breath condensate comprising a disposable element that mates with a non-disposable element that contains electronics and control devices for operating and receiving data from the analysis device (Meka; abstract, [0014], [0016]).
Specifically, Meka teaches that the system 10 for analyzing breath comprises a collection and analysis device 50 that is disposable and is usable with a complementary electrical instrument housing (Meka; [0044]). Further, Meka teaches that disposable package 50 has a mouthpiece 19 (Meka; [0045], [0046], Figure 1A). It is seen in Figures 13A and 13B how the instrument and disposable constructs fit together (Meka; [0080]). [0082] of Meka further teaches where the disposable component 50 can include a memory chip with software/data that communicates with the non-disposable instrument 51, where the non-disposable instrument 51 is the complementary electrical instrument housing (Meka; [0044]). 
It would have been obvious to one skilled in the art to modify the random breath test unit of Braun such that the disposable analysis device with a mouthpiece taught by Meka is attached to the mouthpiece attachment point because Meka teaches that with the disposable configuration, it ensures that any potential number of analysis devices that contain different sensors that are sensitive to any number of chemical species can be loaded into the disposable element (Meka; [0075]). 
Further, Braun is silent with regards to specific mouthpiece that is attached to the mouthpiece attachment point and inlet, therefore, it would have been necessary and thus obvious to look to the prior art for conventional mouthpieces. Meka provides this conventional teaching showing that it is known in the art to use a disposable element with a mouthpiece. Therefore, it would have been obvious to one having ordinary skill in the art to make the mouthpiece the disposable element with mouthpiece that attaches to a complementary electrical instrument from Meka motivated by the expectation of successfully practicing the invention of Meka.
It is understood that the disposable element of Meka has a mouthpiece that will receive a breath sample, where a breath sample is understood to have an amount of saliva in it. Further, the disposable element of Meka is a cartridge. 
Regarding claim 4, modified Braun teaches the mind-altering substance testing unit as claimed in claim 1. Modified Braun further teaches wherein the cartridge is disposable.
Braun has been modified with Meka such that it is the disposable element of Meka that is attaching to the mouthpiece attachment point of Braun. It is understood that the disposable element of Meka is disposable.  
Regarding claim 5, modified Braun teaches the mind-altering substance testing unit as claimed in claim 1. Modified Braun further teaches wherein the cartridge includes an electronic memory for storing information, see claim 1 supra. 
It is stated by [0082] of Meka that the disposable component 50 can comprise a memory chip containing software/data. 
Regarding claim 6, modified Braun teaches the mind-altering substance testing unit as claimed in claim 5. Modified Braun further teaches wherein the information relates to the age of the cartridge or batch parameters of the cartridge. 
It is further stated by [0082] of Meka that the data stored can be used for tracking shipments and detecting bad sensors from known bad manufacturing runs, which is understood to be a batch parameter. 
Regarding claim 7, modified Braun teaches the mind-altering substance testing unit as claimed in claim 5. Modified Braun further teaches wherein the sensor module compensates sensing in accordance with the stored information for improved accuracy. 
It is further stated by [0082] of Meka that data stored on the memory chip can include calibration data that is necessary for communication with the non-disposable device 51 (complementary electrical instrument housing). 
Regarding claim 8, modified Braun teaches the mind-altering substance testing unit as claimed in claim 1. Modified Braun further teaches wherein the mind-altering substance is alcohol and the sensor for sensing the mind-altering substance includes an electro-chemical fuel cell sensor for sensing blood alcohol content (BAC). 
Page 4 lines 16-17 of Braun state that the sensor module may include an electro-chemical fuel cell sensor for sensing blood alcohol content. 
Regarding claim 10, modified Braun teaches the mind-altering substance testing unit as claimed in claim 1. Modified Braun further teaches wherein the unit is hand-held. 
Braun page 2 lines 21-22 recites “According to one aspect of the present invention, there is provided a hand-held random breath test (RBT) unit including…” 
Regarding claim 11, modified Braun teaches the mind-altering substance testing unit as claimed in claim 1. Modified Braun further teaches wherein the sensor is wholly enclosed within the sensor module. 
Braun page 2 lines 31-32 recites “Preferably, the sensor is completely contained or encapsulated within the sensor module and cannot be accessed with a finger.” 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Braun (WO-2011/143693-A1) and Meka (US-2007/0173731-A1) and in view of Gordon (US-9726684-B1).
Regarding claim 3, modified Braun teaches the mind-altering substance testing unit as claimed in claim 1. Modified Braun does teach where the mind-altering substance is a drug, as alcohol is understood to be a drug. However modified Braun does not teach where the sensor for sensing the mind-altering substance includes a lateral flow sensor. 
In the analogous art of analytical measurement devices capable of measuring substances in exhaled human breath, Gordon teaches an alcohol measurement device with a mouthpiece (Gordon; column 1 lines 23-25, column 5 lines 41-43). 
Specifically, Gordon teaches where an analysis unit 300 has a mouthpiece 302 with an air flow sensor 305 (Gordon; column 5 lines 41-43, 59). It is understood that the air flow sensor is a lateral flow sensor, as it detects the flow of air. 
It would have been obvious to one skilled in the art to modify the random breath test unit of modified Braun such that it includes the air flow sensor as taught by Gordon because Gordon teaches that the air flow sensor can measure the total volume of exhaled breath (Gordon; column 6 lines 4-16). 

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that the touchscreen 14 of Engel is not a “display module’ to which a sensor module can be releasably fastened. As stated in the Non-Final Office Action mailed 04/05/2022, the display module is touch screen 14, where the sensor module is housing 12 that holds an optical sensor. That is to say, the optical sensor is within the housing 12, which makes housing 12 the sensor module. Applicant argues that Engle does not teach that the rear cover of the housing 12 is separate and releasably attached, however Examiner is using the housing 12 as a whole to be the sensor module. It is understood that the touch screen 14 of Engel is releasable from the housing 12, such as during assembly or disassembly of the device. That is, the touch screen 14 is not permanently attached to the housing 12, and therefore it is releasable. Claim 1 only recites that “a display module for displaying an indication of a mind-altering substance”, as such the touch screen 14 of Engel is considered a display module. 
Applicant’s argument regarding the combination of Braun and Meka are not persuasive. First, with respect to the paragraph [0008] of Meka that Applicant has recited, this paragraph is not in reference to the invention of Meka. [0008] is directed towards a conventional method of condensate collection, [0009] recites “As with normal breath gas analysis, such analytical methods are time consuming and require a trained technician and laboratory.” with [0008] picking up with “Condensate collection typically requires 10-15 minutes of breathing in order to obtain a 1-2 mL sample… For example, Jaeger (a subsidiary of VIASYS Healthcare) produces a breath condensate collector called the ECoScreen, which uses gravity to collect condensate at the bottom of a macro-scale cooling tube. It is reproducible and prevents contamination by saliva, but, as mentioned above, requires 10-15 minute breathing times…” As such, the paragraph that Applicant is relying on does not teach that contamination by saliva should be avoided and prevented for the device of Meka as the passage being referred to is background of a prior device. Further, it is noted that [0062] of Meka states that there is a mechanism for trapping bulk saliva, however it is understood that a trap for bulk saliva would still indicate that saliva would enter the mouth piece. It is stated by [0062] that a condensate trap may be provided, as well as a spit trap and a valve mechanism to trap bulk saliva, but these are all part of the mouthpiece of Meka. As both Braun and Meka are drawn to devices that involve pieces that intake a breath sample, one skilled in the art would still look to Meka for a mouthpiece, where saliva will still be part of a sample collected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796